Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-11 are pending in this application. 

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Information Disclosure Statement 
3.   The information disclosure statement (IDS) submitted on 03/17/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claim(s) 1,2,7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie  (2018/0048775). 

  With regard to claim 1, Smith teaches an image scanning apparatus (100), comprising: a scanning device (1317) configured to scan an image on a medium and generate image data; a storage (1303), a communication device (1316); and a controller (1301), wherein the storage is configured to store candidate information regarding multiple destination candidates to which image data generated by the scanning device can be transmitted and assignment information used to assign a destination of the image data, the assignment information either designating one of the multiple destination candidates or designating none of the multiple destination candidates, wherein the controller is configured to perform (reads on figs, 2, 7 and 9-11, which describe how candidates are registered and selected (or assigned) to perform transmission of the scanned data): 
an assignment request receiving process of receiving, from a terminal device via the communication device, an assignment request requesting to assign one of the multiple destination candidates as a destination to which the image data is to be transmitted; and when the assignment request is received and the assignment information designates none of the multiple destination candidates, a first assignment information 

    With regard to claim 2, Horie further teaches wherein the controller is further configured to perform: an inquiry receiving process of receiving an inquiry regarding the assignment information from the terminal device via the communication device; 
when the assignment information is in a state of designating none of the multiple destination candidates after the inquiry receiving process, an assignment information transmitting process of transmitting the assignment information indicating that none of the multiple destination candidates is designated to the terminal device via the communication device; and the assignment request receiving process after transmitting the assignment information (reads on figs. 2,7 and 9-10, the terminal can use the APP to receive a request and assign or select multiple destination or deselecting or selecting none of the multiple destination candidates).

With regard to claim 7, Horie further teaches wherein the terminal device includes a mobile terminal (reads on p[0121]).  

    With regard to claim 11, the limitations of claim 11 are covered by the limitations of claim 1 above.
    
                                                           Conclusion   
5.    Claims 3-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or suggest with a single reference or combination of references the features or claims  3 or 5 in combination with features of claim 1.

6.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   
   Pandie et al. (2018/0307450) teaches methods and systems to integrate document printing and scanning operations.
   Quakkelaar et al.   (2015/0112934) teaches a parallel scanning for log based replication.
   Asai (2015/0029530)  teaches sharing destination application while processing a scanning input.

7.    Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM.The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

February 03, 2022